_ FILED
IN THE UNITED STATES DISTRICT COURT CHARLOTTE, NC

FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION FEB 14 2019

 

 

IN THE MATTER OF ‘THE SEARCH OF wees ISTRICT.COURT
AN APPLE IPHONE 6, BLACK AND GREY

WITH A CRACKED SCREEN, IMEI:
353025096282595: AND AN APPLE CaseNo. 2. e
IPHONE 8PLUS, BLACK SCREEN, DARK aseNo. 3:/G my 50
GREY BACK, MODEL: MQ8T2LL/A, IMEI:
352977096343077 CURRENTLY LOCATED
AT THE LAW ENFORCEMENT CENTER
LOCATED AT 601 E. TRADE STREET,
CHARLOTTE, NC 28202

 

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Ernesto L. Negron, being duly sworn, do hereby state the following:
EXPERIENCE OF AFFIANT

1. I am employed as a Special Agent with the Federal Bureau of Investigation (FBI)

 

currently assigned to the Violent Crimes Task Force at the Charlotte Division of the Federal
Bureau of Investigation (FBI). I have been employed in this position since October 2017. Prior
to that, I was assigned to the Safe Streets Task Force working Latin and Hispanic gangs. Prior to
my assignment to the Charlotte Division of the FBI, I worked for the FBI San Juan Division,
Ponce Resident Agency working criminal matters. J have both prepared and assisted many other
law enforcement officers from a variety of local, state, and federal law enforcement agencies as
well as Assistant United States Attorneys in the preparation of affidavits for search warrants.

2. During my twelve (12) year employment with the FBI, I have been the case agent
on numerous investigations involving narcotics smuggling, financial crimes, transnational gangs,

and counterterrorism investigations. During these investigations, I have participated in both the

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 1 of 13

 
execution of search and arrest warrants, along with the seizure of evidence including but not

limited to that determining the existence of pangs ; and/or criminal enterprises and organizations.

3. The facts in this Affidavit come from my personal observations, witness/suspect
interviews, training and experience, and the exchange of information obtained from other
professionals in the law enforcement community. This Affidavit is intended to show merely that
there is sufficient probable cause for the requested Warrant and does not set forth all of my
knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18 United States Code, Section 1951,
have been committed by John Henry MOORE. There is also probable cause to search the
information described in Attachment A for evidence, instrumentalities, contraband, and/or fruits
of these crimes further described in Attachment B.

PURPOSE OF AFFIDAVIT

5. This Affidavit is presented in support of an Application for a Search Warrant for
two cellular telephones. The cellular telephones were seized from inside the suspects’ residence
and they are further described as:

APPLE IPHONE 6, BLACK AND GREY WITH A CRACKED SCREEN, IMEI:

353025096282595; AND AN APPLE IPHONE 8PLUS, BLACK SCREEN, DARK

GREY BACK, MODEL: MQ8T2LL/A, IMEI: 352977096343077 CURRENTLY

LOCATED AT THE LAW ENFORCEMENT CENTER LOCATED AT 601 E.

TRADE STREET, CHARLOTTE, NORTH CAROLINA (HEREINAFTER THE

“SUBJECT PHONES”).

By issuance of this Search Warrant, I and/or other agents will attempt to access and download

electronic data stored therein and related to the offenses described below.

Case 3:19-mj-0O0050-DCK Document 1-2 Filed 02/14/19 Page 2 of 13

 
SYNOPSIS OF INVESTIGATION

 

6. The United States is investigating two commercial robberies that occurred in

Charlotte, North Carolina, within the Western District of North Carolina. The investigation

concerns possible violations of the Hobbs Act, Title 18 United States Code, Section 1951.
PROBABLE CAUSE

7. The United States is investigating multiple commercial robberies that occurred in
Charlotte, North Carolina, within the Western District of North Carolina within the time frame of
December 1, 2018 and December 10, 2018. The investigation concerns possible violations of the
Hobbs Act, Title 18 United States Code, Section 1951.

8. On December 1, 2018, at approximately 8:00 p.m., the Spectrum store located at
2222-C South Boulevard, Charlotte, North Carolina, was robbed at gunpoint. The armed suspect
entered the store with a firearm in his hand, approached the employees, and demanded money.
The suspect was described as a black male, wearing a mask over his head and a black Nike
hooded sweatshirt. After the suspect grabbed the money, the suspect left on foot. |

9. On December 10, 2018 at approximately 7:00 a.m., the Publix grocery store
located at 2222 South Boulevard, Charlotte, North Carolina, was robbed at by a suspect implying
that he had. a firearm. The suspect entered the business and stated “Don’t get shot” while holding
his left hand in his pocket as if he had a handgun. As with the December 1, 2018 armed robbery
of the adjacent Spectrum store, the suspect was a black male wearing something over his face
and wearing the same Nike black hooded sweatshirt. The suspect demanded money from the
Publix employee. The employee complied with the suspect’s demand by giving money from the
cash register. After obtaining the money, the suspect left on foot and witnesses observed the

suspect cross the street into a Lowe’s parking lot. Surveillance video shows the suspect putting

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 3 of 13

 

 
on a green jacket and a two-tone green and black toboggan and throwing down a black toboggan.

 

 

The video shows the suspect entering the Lowe’s store to purchase a can of paint. The black

toboggan that was thrown on the ground was seized by law enforcement officers. Surveillance

 

video further showed the suspect leave the Lowe’s in a Yellow Cab.

10. Follow on investigation revealed that the Yellow Cab vehicle picked up the
suspect from Lowe’s following the robbery and drove the suspect to 523 Brookhill Road,
Charlotte, North Carolina. The cab company records show that the phone number used to call
the Yellow Cab was 704-309-8037. MOORE is on federal probation for committing two bank
robberies in Georgia and South Carolina. John MOORE has been out on probation for a year or
so after serving 165 months of incarceration. According to MOORE’s federal probation officer,
MOORE’s phone number on file is 704-309-8037 and his listed probation address is 523
Brookhill Road, Charlotte, North Carolina.

11. Lowe’s store employees recognized the suspect on December 10, 2018 as John

 

MOORE.

12. On December 12, 2018, MOORE was arrested by the Charlotte-Mecklenbeburg
Police Department (CMPD) Violent Criminal Apprehension Team (VCAT) at 523 Brookhill
Road, Charlotte, North Carolina. At the time of his arrest, MOORE was wearing the green
jacket seen in the image from Lowe’s on December 10, 2018. Pursuant to a state search warrant,
CMPD detectives seized a Glock 20, Gen 4 handgun with an obliterated serial number (the
handgun was recovered from MOORE’s bedroom and contained a loaded magazine); a black
Nike zip-up hooded jacket matching the jacket worn by the robber both on December 1, 2018

and December 10, 2018; a two tone black and green toboggan, consistent with the toboggan

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 4 of 13

 
worn at Lowe’s; two cellular phones; a pair of black shoes (consistent with the shoes worn at the

 

two robberies); and 170 grams of marijuana and unknown pills.

13. The two cellular phones seized by CMPD detectives from MOORE’s home on
December 12, 2018 were an Apple iPhone 6, black and grey with a cracked screen, IMEI:
353025096282595; and an Apple iPhone 8Plus, black screen, dark grey back, model:
MQ8T2LL/A, IMEI: 352977096343077.

14. | CMPD detectives attempted to interview MOORE; however, MOORE was
uncooperative. CMPD detectives obtained a search warrant for MOORE’s DNA and a buccal
swab was obtained.

15. Based on my investigation, I have determined that the provider for the cellular
number 704-309-8037 is SPRINT PCS and the provider for number 980-253-0962 is AT&T. I
have further determined that the cellular number 704-309-8037 is associated with the Apple
iPhone 6, black and grey with a cracked screen, IMEI: 353025096282595 seized from
MOORE’s home on December 12, 2018. I have also determined that the cellular number 980-
253-0962 is associated with the Apple iPhone 8Plus, black screen, dark grey back, model:
MQ8T2LL/A, IMEI: 352977096343077 that was also seized from MOORE’s home on
December 12, 2018.

TECHNICAL TERMS

16. Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication

through radio signals. These telephones send signals through networks of

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 5 of 13

 

 

 

 

 
transmitter/receivers, enabling communication with other wireless telephones or

 

traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; applications
which have the ability to access, upload, and download information to and from
the Internet and other applications and websites connected to the Internet.
Wireless telephones may also include global positioning system (“GPS”)

technology for determining the location of the device.

Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 6 of 13

 
Cc.

Portable media player: A portable media player (or “MP3 Player” or iPod) is a

 

handheld digital storage device designed primarily to store and play audio, video,

or photographic files. However, a portable media player can also store other | :
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 7 of 13
e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

 

~ for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)

technology for determining the location of the device.

f. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of JP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

g. Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet,

Case 3:19-mj-O0050-DCK Document 1-2 Filed 02/14/19 Page 8 of 13

 

 
connections between devices on the Internet often cross state and international

borders, even when the devices communicating with each other are in the same

 

state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

17. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been viewed
via the Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

18. Forensic evidence. As further described in Attachment B, this Application
seeks permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the Warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a Search Warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,

 

after examining this forensic evidence in its proper context, be able to draw conclusions

Case 3:19-mj-0O0050-DCK Document 1-2 Filed 02/14/19 Page 9 of 13

 

 

 

 
about how electronic devices were used, the purpose of their use, who used them, and

when.

d. The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process. |
Electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the Warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.

19. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the Warrant I am applying for would permit the examination of the device
consistent with the Warrant. The examination may require authorities to employ techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the device to human inspection in order to determine whether it is evidence
described by the Warrant.

20. Manner of execution. Because this Warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this Warrant does not involve
the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the Warrant at any time in the day or night.

Case 3:19-mj-00050-DCK Document 1-2 Filed 02/14/19 Page 10 of 13

 
CONCLUSION

 

 

21. ~ [submit that this Affidavit supports probable c. cause for a Search Warrant
authorizing the examination of the SUBJECT PHONES described in Attachment A to seek the

items described in Attachment B for relevant evidence relating to violations of 18, United States

Respecffllly; TA

Ernegto ee

cele gent
Federal Bureau of Investigation

Code, Section 1951.

This Affidavit was reviewed by AUSA Matthew T. Warren.

Subscribed and sworn to before me on this 14th day of February 2019.

THE Ya tC ee DAVID C. KEESLER

UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF NORTH CAROLINA

Case 3:19-mj-00050-DCK Document 1-2 Filed 02/14/19 Page 11 of 13

 
ATTACHMENT A

 

Property To Be Searched

Apple iPhone 6, black and grey with a cracked screen, IMET: 353025096282595; and

Apple iPhone 8plus, black screen, dark grey back, Model: maq8t2ll/a, IMEI:
352977096343077;

both currently located at the law enforcement center located at 601 E. Trade Street,
Charlotte, North Carolina (the “Subject Phones”).

 

Case 3:19-mj-00050-DCK Document 1-2 Filed 02/14/19 Page 12 of 13
ATTACHMENT B
Property to be Seized
1. All stored electronic information on the SUBJECT PHONES described in

Attachment A that relate to violations of 18 U.S.C. § 1951 including but not limited to:

a. Text messages, e-mail, address books, phone numbers, voicemail, photographs,

videos, and call logs;

b. Any information that would support that John Henry MOORE is the primary

user of the Device;

c. Any information providing John Henry MOORE?’s location at the time

photographs of evidentiary value to this investigation were taken;

2. Evidence of user attribution showing who used or owned the SUBJECT PHONES
at the time the things described in the Search Warrants were created, edited, or deleted, such as
logs, short message system (SMS) messages, phonebooks, photographs, saved usernames and

passwords, documents, and browsing history.

Case 3:19-mj-00050-DCK Document 1-2 Filed 02/14/19 Page 13 of 13

 
